Justice HEARN.
Petitioner brought this suit in the Court’s original jurisdiction seeking a declaration that the South Carolina Budget and Control Board’s August 8, 2012 decision raising enrollee premiums for the State’s health insurance plan was a violation of the constitutionally mandated separation of powers. In Hampton v. Haley, Op. No. 27244, 2013 WL 1749391 (S.C. Sup.Ct. filed April 24, 2013), we held the Board’s decision violated the separation of powers. Accordingly, for the reasons stated therein, we enter judgment in favor of petitioner. We need not consider any of the other issues presented by petitioner because the separation of powers issue is disposi-*389tive. See Futch v. McAllister Towing of Georgetown, Inc., 335 S.C. 598, 613, 518 S.E.2d 591, 598 (1999) (declining to address the remaining issues where a prior issue was dispositive).
TOAL, C.J., BEATTY, and KITTREDGE, JJ., concur.
PLEICONES, J., concurring in result only.